           Case 1:16-cv-00232-CKK Document 79 Filed 03/08/19 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

-----------------------------------------------------x
TIMOTHY KARCHER, et al.,                              :
                                                      :   Case No. 16-cv-232 (CKK)
                                    Plaintiffs,       :
                                                      :
                  -against-                           :
                                                      :
ISLAMIC REPUBLIC OF IRAN,                             :
                                                      :
                                    Defendant.        :
-----------------------------------------------------x

    PLAINTIFFS’ RESPONSE TO THE COURT’S MARCH 5, 2019 MINUTE ORDER

         In response to the Court’s March 5, 2019 Minute Order, which directed Plaintiffs to

propose a schedule to (1) address the issue of Plaintiffs whose claims appear to have been brought

outside the limitations period set forth under the Foreign Sovereign Immunities Act, and (2) ensure

that each factual assertion in the Proposed Findings of Fact and Conclusions of Law (“Proposed

Findings”) is followed by a record citation, Plaintiffs propose filing additional briefing addressing

the limitations issue and submitting hard copy and hyperlinked versions of the revised or updated

Proposed Findings by March 22, 2019.

         If the Court’s schedule permits a very brief telephone conference in the next few days,

Plaintiffs would welcome the opportunity to obtain further guidance concerning the Court’s

preferences regarding record citations and corrections and possible incorporation of the

supplemental briefing on the statute of limitations issue into the “updated” Proposed Findings.
        Case 1:16-cv-00232-CKK Document 79 Filed 03/08/19 Page 2 of 2



Dated: March 8, 2019
       Hackensack, New Jersey

                                          Respectfully submitted,

                                          OSEN LLC

                                   By:    /s/ Gary M. Osen
                                          Gary M. Osen (DC Bar No. NJ009)
                                          Ari Ungar (DC Bar No. NJ008)
                                          Aaron Schlanger (DC Bar No. NJ007)
                                          Michael J. Radine (DC Bar No. NJ015)
                                          William A. Friedman (DC Bar No. NJ012)
                                          2 University Plaza, Suite 402
                                          Hackensack, NJ 07601
                                          (201) 265-6400

                                          TURNER & ASSOCIATES, P.A.
                                          C. Tab Turner
                                          4705 Somers Avenue, Suite 100
                                          North Little Rock, AR 72116
                                          (501) 791-2277

                                          Attorneys for Plaintiffs




                                      2
